In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01163-CR
____________

ARNOLD ESTUPINAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 934535



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to aggravated robbery and true to allegations that
he had a prior felony conviction.  In accordance with the plea bargain agreement
between appellant and the State, the trial court sentenced him to confinement for 20
years.  A timely pro se notice of appeal was filed.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  We must
dismiss an appeal unless the record includes a certification that shows the appellant
has the right of appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).